DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are subject under examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a measuring unit ; a control unit; a communication unit; a receiving unit; a transmitting unit” in line 2, 4, 7 of claim 1 and claim 6.
 Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (in para 0072;para 0076) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morita (US 2016/0212594).

Regarding claim 1, Morita teaches (US 2016/0212594) teaches A user equipment comprising: 
a measuring unit that executes sensing of a resource set with which signals from one or more other units of user equipment are transmitted (See para 0125 “the eNB 200 notifies the UEs 100-11 to 100-13 of radio resource “S1” for allowing the use of D2D communication”);
a control unit that determines, based on a measurement result of the resource set by the sensing, whether to operate as a first device that allocates a resource in the resource set associated with a cluster or to operate as a second device to which a resource is allocated by the first device in the cluster formed of a plurality of units of user equipment (See para 0139 “In step S135, the UEs 100-31 to 100-33 each select a control UE in accordance with the above-described operation flow. In this example, the D2D usable resource of the UE 100-31 is the smallest. Thus, the UE 100-31 is selected as the control UE.”; see para 0100 “he control UE allocates radio resource (frequency, time) to a UE 100 included in the D2D group, from among radio resources usable in D2D communication (hereinafter, referred to as “D2D usable resources”).power) [ selecting is interpreted as determining the UE to be the device that allocates resources since UE is selected as control UE] ; and
 a communication unit that executes communication with the one or more other units of user equipment. (see para 0140 “the UE 100-31 selected as the control UE transmits a broadcast signal”; see para 0112 “broadcast signal … between the plurality of UEs 100.”)

Regarding claim 2, Morita teaches wherein the measurement result of the resource set by the sensing is any one of the following a), b), c) or any combination of the following a), b), and c):
a) a power measurement result in the resource set;
b) a ratio at which resources are occupied in the resource set; and
c) a ratio of free resources that are not occupied in the resource set. In this example, the D2D usable resource of the UE 100-31 is the smallest.

Regarding claim 3,  Morita teaches wherein the control unit determines whether to operate as the first device or to operate as the second device at each of predetermined periods, upon expiration of a timer, upon completion of transmission of a predetermined number of packets, or upon detecting that a message is unable to be decoded. (See para 0159 “In addition, by periodically performing a setting request of the control UE, the control UE can be updated to an appropriate control UE according to the situation.”)

Regarding claim 4, Morita teaches upon operating as the first device, the user equipment transmits an index of a resource set associated with a cluster or a predetermined redundant packet to another user equipment.(See fig. 11 S124 UE 100-21 is determined to be a control UE and control UE transmit broadcast information that includes usable resource information o UE100-22, UE 100-23 as show in step S125;  para 0103 “the D2D usable resource information is an identifier of each of frequency resources (resource block, frequency band, etc.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.   The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita (US 20160212594 A1) in view of Koskela (US 2011/0268006 A1) and further in view of Brahmi (US 20160212596 A1)

Regarding claim 5, Morita doesn’t teach wherein the user equipment transmits information regarding the measurement result of the resource set by the sensing to a base station apparatus, and
Koskela teaches wherein the user equipment transmits information regarding the measurement result of the resource set by the sensing to a base station apparatus (see para 0028“cluster member can report bad or broken links to an eNB”)[ links are channels/ resource and transmitting information that channel is bad or broken is interpreted as information regarding the resource].
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the . the motivation is to permit efficient data transfer between cluster members. (Koskela: See para 00021)
Modified Morita doesn’t teach receives information indicating whether to operate as the first device or the second device from the base station apparatus.
Brahmi teaches receives information indicating whether to operate as the first device or the second device from the base station apparatus (See para 0085 “the BS 200 may thus send message 702 to the V2V-CD 100-1 to appoint the V2V-CD 100-3 as the CH of the new cluster”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing data of the invention to combine the receives information indicating (Brahmi: See para 0009)

9.   Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Brahmi (US 20160212596 A1) in view of Koskela (US 2011/0268006 A1).

Regarding claim 6, Brahmi teaches a base station apparatus comprising: a receiving unit that receives, from a user equipment, information (See para 0060 “the V2V-CD 100-1 may determine a cluster description and include this cluster description into message 408”; see para 0041 “he V2V-CD 100-CH acting as the CH communicates with the cellular network. Specifically, the V2V-CD 100-CH may exchange messages 40 for controlling cluster management with the above mentioned network node. In the following, it will be assumed that this network node corresponds to the BS 200”)[ fig. 1 shows communication between BS and 100-CH to exchange the cluster management related information] and
a transmitting unit that transmits, to the user equipment, information indicating whether to operate as a first device that allocates a resource in the resource set associated with a cluster or to operate as a second device to which a resource is allocated by the first device in the cluster formed of a plurality of units of user equipment. (See para 0085 “the BS 200 may thus send message 702 to the V2V-CD 100-1 to appoint the V2V-CD 100-3 as the CH of the new cluster”; see para 0046 “The CH of the cluster may use the set of resources indicated in the resource assignment for assigning resources therefrom to the individual V2V-CDs in the cluster.”).
Brahmi doesn’t teach receive information regarding a measurement result of a resource set by sensing of a resource set with which signals are transmitted from one or more other units of user equipment.
Koskela (US 2011/0268006 A1) teaches receive information regarding a measurement result of a resource set by sensing of a resource set with which signals are transmitted from one or more other units of user equipment. (see para 0028“cluster member can report bad or broken links to an eNB”)[ links are channels/ resource and transmitting information that channel is bad or broken is interpreted as information regarding the resource].
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the . the motivation is to permit efficient data transfer between cluster members. (Koskela: See para 00021)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMIT KAUR/Examiner, Art Unit 2416                                                                                                                                                                                                        
/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416